                 Case 5:21-cv-00372 Document 1 Filed 04/12/21 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

CATHERINE ARANDA, ARACELI REYES                               §
OLIVIA REYES AND MARK REYES                                   §
     Plaintiffs,                                              §
                                                              §
vs.                                                           §        CIVIL ACTION NO. 5:21-cv-00372
                                                                                        ____________
                                                              §
HARVEY TRUCKING SERVICES, INC.                                §
AND BRANDON LEUMEUAL BURNS                                    §
     Defendants.                                              §            JURY TRIAL REQUESTED


      DEFENDANT HARVEY TRUCKING SERVICES, INC.’S NOTICE OF REMOVAL


           Pursuant to 28 U.S.C § 1332(a), 1441, and 1446, Defendant HARVEY TRUCKING

SERVICES, INC., hereby gives notice of the removal of this cause of action to the United States

District Court for the Western District of Texas, San Antonio Division. Defendant HARVEY

TRUCKING SERVICES, INC. states, as grounds for removal, the following:

                                PROCEDURAL STATUS OF THE CASE

           1.      Plaintiffs, CATHERINE ARANDA, ARACELI REYES and MARK REYES filed

this action in the 285th Judicial District Court of Bexar County, Texas on March 3, 2021. It carries

the case style of Cause No. 2021CI03904; Catherine Aranda, Araceli Reyes, Olivia Reyes and

Mark Reyes v Harvey Trucking Service, Inc., and Brandon Leumeual Burns; In the 285th

Judicial District Court of Bexar County, Texas.

           2.      The Judicial District Clerk of Bexar County, Texas issued its citation to Harvey

Trucking Services, Inc. on or about March 5, 2021.1




1
    See Ex. D (Harvey Trucking Services, Inc. was served via email on March 13, 2021.
               Case 5:21-cv-00372 Document 1 Filed 04/12/21 Page 2 of 5




         3.      Harvey Trucking Services, Inc. is filing this Notice of Removal within 30 days of

receipt of Plaintiff’s Original Petition, and prior to filing an Original Answer.

         4.      All pleadings, process, orders, and other filings in the state court action accompany

this notice. See 28 U.S.C. § 1446(a).

         5.      This Notice of Removal is being filed in the record office of the Clerk of the United

States District Court for the Western District of Texas, San Antonio Division.

         6.      Defendant will promptly file a copy of this Notice of Removal with the Bexar

County District Clerk.

                                              BACKGROUND

         7.      This case arises out of a motor vehicle accident that occurred in San Antonio, Bexar

County, Texas on December 12, 2019. The people allegedly involved in the collision were:

Plaintiff/Driver Catherine Aranda aka Catherine Reyes with occupants Araceli Reyes, Olivia

Reyes and Mark Reyes and Defendant Driver, Brandon Leumeual Burns. Plaintiffs claim they

suffered personal injuries as a result of the alleged negligence of Defendant, Brandon Leumeual

Burns.

         8.      Plaintiffs, Catherine Aranda aka Catherine Reyes and Mark Reyes are husband and

wife and, upon information and belief, are both residents of Jerome County, Idaho.

         9.      Araceli Reyes is an individual who currently resides in Snohomish County,

Washington.

         10.     Olivia Reyes is an individual who currently resides in Jerome County, Idaho.

         11.     Defendant Harvey Trucking Services, Inc. is a corporation authorized to do

business in Texas with its principal place of business located in the State of Indiana.2


2
  See Ex. F (Registration in Indiana); See also Ex. G (Harvey Trucking Services Inc.’s 2020 Annual Report in
Indiana).

                                                        2
                   Case 5:21-cv-00372 Document 1 Filed 04/12/21 Page 3 of 5




           12.       Defendant Brandon Leumeual Burns, upon information and belief, resides in

Oklahoma and is a citizen of the State of Oklahoma.

                     BASIS FOR ORIGINAL FEDERAL COURT JURISDICTION

           13.       Plaintiffs Catherine Aranda aka Catherine Reyes, Araceli Reyes, Olivia Reyes and

Mark Reyes demand judgment in an amount over $1,000,0003 and the Plaintiffs and Defendants

in this matter are all citizens of different States. The United States District Court therefore has

original jurisdiction of this matter according to 28 U.S.C § 1332(a).

                                           PROPRIETY OF REMOVAL

           14.       This Notice of Removal is timely because it is filed within thirty (30) days of

Defendant Harvey Trucking Services, Inc.’s receipt of the Plaintiff’s Original Petition, in

accordance with 28 U.S.C § 1446(b).

           15.       On information and belief, no other defendant has been served with citation so

consent to removal is unnecessary. 28 U.S.C. § 1446(b)(2)(A).

           16.       This court has original jurisdiction of this matter under 28 U.S.C § 1332(a).

           17.       Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the venue where the state court action was pending. See 28 U.S.C § 1446(a). The state court action

that is the subject of this notice of removal is pending in Bexar County, Texas, which is found in

the Western District of Texas, San Antonio Division. Therefore, venue of this removed action is

proper in this Court and Division.




3
    See Ex. C (Plaintiff’s Original Petition).

                                                      3
               Case 5:21-cv-00372 Document 1 Filed 04/12/21 Page 4 of 5




       18.      Removal is not barred by 28 U.S.C. § 1445. Defendant Brandon Leumeual Burns

is not a citizen or resident of the State of Texas, so removal is not prohibited by 28 U.S.C. §

1441(b). Defendant Harvey Trucking Services, Inc., is a corporation organized in Indiana and

with its principal place of business located in the State of Indiana.

       19.      Pursuant to 28 U.S.C § 1446(a) and Rule 81 of the Federal Rules of Civil Procedure,

Defendant Harvey Trucking Services, Inc. has attached hereto:

                (1) A list of all parties in the case, their party type, and the current status of the
                    removed case;

                (2) A civil cover sheet and certified copy of the state court docket sheet; a copy of
                    all pleadings that assert causes of action; all answers to such pleadings and a
                    copy of all process and orders served upon the party removing the case to this
                    court (if any);

                (3) A complete list of attorneys involved in the action being removed, including
                    each attorney’s bar number, address, telephone number, and part or parties
                    represented by him or her;

                (4) A record of which parties have requested trial by jury; and

                (5) The name and address of the Court from which the case is being removed.

             REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

       20.      If Plaintiffs Catherine Aranda aka Catherine Reyes, Araceli Reyes, Olivia Reyes

and Mark Reyes contest this removal, Defendant requests:

             a. A hearing regarding this Court’s jurisdiction over, and the propriety of removal of,
                this matter;

             b. The opportunity to present evidence demonstrating the existence of federal
                jurisdiction and the propriety of removal; and

             c. Leave to conduct limited discovery related to those issues.

                                         JURY DEMAND

       21.      Defendants demand a jury trial.



                                                  4
             Case 5:21-cv-00372 Document 1 Filed 04/12/21 Page 5 of 5




       WHEREFORE, PREMISES CONSIDERED, Defendant Harvey Trucking Services, Inc.

removes the above captioned action from the 285th District Court of Bexar County, Texas to the

United States District Court for the Western District of Texas, San Antonio Division.


                                             Respectfully submitted,

                                             THE FUENTES FIRM, P.C.

                                             /s/Juan Roberto Fuentes    .
                                             JUAN ROBERTO FUENTES
                                             State Bar No. 24005405
                                             JEREMY R. THOMPSON
                                             State Bar No. 24061032
                                             5507 Louetta Road, Suite A
                                             Spring, Texas 77379
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             juan@fuentesfirm.com
                                             jeremy@fuentesfirm.com
                                             ATTORNEYS FOR DEFENDANT
                                             HARVEY TRUCKING SERVICES, INC.



                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per W.
Dist. Tex. Loc. R. LR5.1. A true and correct copy of the foregoing Defendant’s Notice of Removal
was served upon counsel of record in compliance with the Federal Rules of Civil Procedure by
certified mail, return receipt requested, telephonic communications, hand delivery and/or U.S.
Mail on this 12th day of April 2021.

                                                    /s/Juan Roberto Fuentes              .
                                                    JUAN ROBERTO FUENTES




                                                5
